    Case: 4:19-cr-00357-HEA Doc. #: 18 Filed: 07/26/19 Page: 1 of 1 PageID #: 41

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
          v.                                  )       No. 4:19 CR 357 HEA
                                              )
WAYLON GIBSON,                                )
                                              )
               Defendant.                     )

                                       DETENTION ORDER
       On July 25, 2019, defendant WAYLON GIBSON came before the court with counsel for a
hearing on the appropriate conditions for defendant's release. Neither the government nor the Court
moved for the defendant's pretrial detention. However, because defendant has no prospect of reliable
residence, knowing that a detention order would be issued, with the advice of counsel, defendant
Gibson orally and voluntarily waived his right to be released from custody under the Bail Reform Act
of 1986, 18 U.S.C. § 3142.
       Thereupon,
       IT IS HEREBY ORDERED that defendant WAYLON GIBSON is committed to the custody
of the custody of the United States Marshals Service until further order. This detention order will be
reconsidered upon motion of the defendant.
       IT IS FURTHER ORDERED that defendant be confined in a corrections facility, separate,
to the extent practicable, from persons awaiting trial, serving sentences, or being held in custody
pending appeal. Defendant must be allowed reasonable opportunity for consultation with counsel.
       IT IS FURTHER ORDERED that on order of a Court of the United States or on request of
an attorney for the United States, the person in charge of the corrections facility in which defendant is
confined must deliver defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.


                                                    /S/ David D. Noce
                                              UNITED STATES MAGISTRATE JUDGE
Signed on July 26, 2019.
